UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number:000-50728 FUTURES PORTFOLIO FUND, LIMITED PARTNERSHIP (Exact name of registrant as specified in its charter) Maryland 52-1627106 (State of Incorporation) (IRS Employer Identification No.) c/o Steben & Company, Inc. 2099 Gaither Road, Suite 200
